DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 6 and 10-12 Canceled.
Claims 1, 4-5, 7-9 and 13-15 allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Independent claim 1 is directed to “…wherein the filtering is determined to be performed based on a distance between the current block and the reference sample, wherein, based on the intra prediction mode of the current block being a horizontal mode or a vertical mode, the filtering is determined to be not performed, and wherein an available shape of the current block includes a non-square shape.” Which are features that are not anticipated nor obvious over the art of record. Independent claims 14-15 allowable for analogous reasons.  Dependent claims 4-5, 7-9 and 13 are allowed for the reasons concerning the independent claim. Also the closest prior art, see 892 either singularly or in combination fail to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION B OWENS/
Primary Examiner, Art Unit 2487